Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin C. Stasa on 11/4/2021.
The application has been amended as follows: 
In the Claims:
1.	(Currently Amended)  A vehicle comprising:
a traction battery;
an electric motor;
an inverter configured to transfer power between the traction battery and electric motor, wherein the inverter includes a plurality of pairs of switches, wherein each of the pairs includes an upper switch that is directly electrically connected with a positive terminal of the traction battery and a lower switch that is directly electrically connected with a negative terminal of the traction battery; and
a controller configured to sequentially, responsive to presence of a fault condition and during each of consecutive switching periods that are defined by a switching frequency of the plurality of pairs,
	deactivate all of the switches for a predetermined portion of the switching period,
	activate only the upper switches for another predetermined portion of the switching period,

	activate only the lower switches for still yet another predetermined portion of the switching period such that the predetermined portion of the switching period and the yet another predetermined portion of the switching period are not consecutive, and
	disable the electric motor after the consecutive switching periods.

2.	(Cancelled) 

3.	(Original)  The vehicle of claim 1, wherein the controller is further configured to operate the pairs in complimentary fashion after the consecutive switching periods.

4.	(Original)  The vehicle of claim 1, wherein the fault condition is defined by sensor data.

5.	(Original)  The vehicle of claim 4, wherein the sensor data is motor position sensor data.

6.	(Original)  The vehicle of claim 4, wherein the sensor data is phase current sensor data.

7.	(Currently Amended)  A vehicle comprising:
a traction battery;
an electric motor;
an inverter configured to transfer power between the traction battery and electric motor, wherein the inverter includes a plurality of pairs of switches, wherein each of the pairs includes an upper switch that is directly electrically connected with a positive terminal of the traction battery and a lower switch that is directly electrically connected with a negative terminal of the traction battery; and
a controller configured to, responsive to presence of a fault condition and during each of consecutive switching periods that are defined by a switching frequency of the plurality of pairs, 

8.	(Currently Amended)  The vehicle of claim 7, wherein the controller is further configured to disable the electric motor after the consecutive switching periods.

9.	(Cancelled)

10.	(Original)  The vehicle of claim 7, wherein the fault condition is defined by sensor data.

11.	(Original)  The vehicle of claim 10, wherein the sensor data is motor position sensor data.

12.	(Original)  The vehicle of claim 10, wherein the sensor data is phase current sensor data.

13.	(Currently Amended)  A vehicle comprising:
a traction battery;
an electric motor;
an inverter configured to transfer power between the traction battery and electric motor, wherein the inverter includes a plurality of pairs of switches, wherein each of the pairs includes an upper switch that is directly electrically connected with a positive terminal of the traction battery and a lower switch that is directly electrically connected with a negative terminal of the traction battery; and
a controller configured to sequentially, responsive to presence of a fault condition and during each of consecutive switching periods that are defined by a switching frequency of the plurality of pairs,
	deactivate all of the switches for a predetermined portion of the switching period,

	deactivate all of the switches for yet another predetermined portion of the switching period,
	activate only the upper switches for still yet another predetermined portion of the switching period such that the predetermined portion of the switching period and the yet another predetermined portion of the switching period are not consecutive, and
	disable the electric motor after the consecutive switching periods.

14.	(Cancelled)

15.	(Original)  The vehicle of claim 13, wherein the controller is further configured to operate the pairs in complimentary fashion after the consecutive switching periods.

16.	(Original)  The vehicle of claim 13, wherein the fault condition is defined by sensor data.

17.	(Original)  The vehicle of claim 16, wherein the sensor data is motor position sensor data and phase current sensor data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1– 8, 10 – 13, 15 – 17 are allowed.
Claims 1, 7 and 13: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination, A vehicle comprising: 
a traction battery; 
an electric motor; 

a controller configured to sequentially, responsive to presence of a fault condition and during each of consecutive switching periods that are defined by a switching frequency of the plurality of pairs, deactivate all of the switches for a predetermined portion of the switching period, activate only the upper switches for another predetermined portion of the switching period, deactivate all of the switches for yet another predetermined portion of the switching period, activate only the lower switches for still yet another predetermined portion of the switching period such that the predetermined portion of the switching period and the yet another predetermined portion of the switching period are not consecutive, and disable the electric motor after the consecutive switching periods.
a controller configured to, responsive to presence of a fault condition and during each of consecutive switching periods that are defined by a switching frequency of the plurality of pairs, deactivate all of the switches for a predetermined portion of the switching period and activate only the upper switches or only the lower switches for a remaining portion of the switching period, and operate the pairs in complimentary fashion after the consecutive switching periods.
a controller configured to sequentially, responsive to presence of a fault condition and during each of consecutive switching periods that are defined by a switching frequency of the plurality of pairs, deactivate all of the switches for a predetermined portion of the switching period,
activate only the lower switches for another predetermined portion of the switching period,

activate only the upper switches for still yet another predetermined portion of the switching period such that the predetermined portion of the switching period and the yet another predetermined portion of the switching period are not consecutive, and disable the electric motor after the consecutive switching periods.
	The prior art made of record in form 892 and 1449, discloses a power source apparatus for a vehicle including a first rotating electrical machine and an inverter driving the first rotating electrical machine, including: an electric storage device; a voltage converting unit stepping up a voltage of the electric storage device and supplying the stepped-up voltage to the inverter; and a controller indicating a target step-up voltage to the voltage converting unit in accordance with a first operation state signal representing a state of operation of the first rotating electrical machine. If the first operation state signal is determined to be abnormal, the controller determines the target step-up voltage to maintain operation of the voltage converting unit without using the first operation state signal.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846